Pratt, J.
Two cases involving the same issues of fact and law have already been determined by this court, to-wit, Boardman v. Brown, 44 Hun, 336, and Burke v. Same, 47 Hun. 635, (decided at the last general term.) It follows, if the decisions in those cases are right, this case ought to be affirmed. The appellant has failed to point out any material distinction between those cases and the present case. The issues are precisely the same. The present case was submitted to the jury under a charge clear and specific, and as favorable to the defendants as the facts warranted, and the jury found a verdict which cannot be said to be excessive. We think it was a case proper to be submitted to a jury, under principles too familiar to require comment, and that the verdict ought not to be disturbed. This general term having already filed two written opinions upon the subject-matter of this controversy, renders it unnecessary to indulge in any further discussion. Judgment affirmed, with costs.